ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-480, recommending that ROBERT J. HAND-FUSS of MATAWAN, who was admitted to the bar of this State in 1983, and who thereafter was suspended from the practice of law since November 2, 2001, by Orders of the Court filed October 5, 2001, and January 27, 2005, be disbarred for violating RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to deliver entrusted funds to a third party), and RPC 8.1(b) (failure to cooperate with disciplinary authorities in multiple matters);
And ROBERT J. HANDFUSS having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ROBERT J. HANDFUSS be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately, and it is further
*222ORDERED that ROBERT J. HANDFUSS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that ROBERT J. HANDFUSS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT J. HAND-FUSS pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the clerk of the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.